The application of the above-named defendant for a review of the sentence of 7 years with 1 year deferred for Burglary and Criminal Possession of Dangerous Drugs imposed on October 11th, 1974, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank David Wing of the Montana Defender Project for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.